DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/13/2022 has been entered. Claims 1-10 have been cancelled. Claims 11-19 are new.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendments (new claims 11-20) have necessitated the new grounds of rejection set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving member” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the stanchion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interprets “the stanchion” to be --the support member--.
In regard to claim 15, it is recited in the claim, “A portable, non-anchored, support structure for positioning a retractable banner assembly on a walking surface, the banner assembly comprising a rotatable rod and an extendable flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge, the support structure comprising: a base member; and a support member supported in substantially an upright position by the base member to orient the rotatable rod substantially normal to the walking surface, whereby when the flexible banner is at least partially extended, the bottom edge is disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “portable, non-anchored, support structure” that is intended " for positioning a retractable banner assembly on a walking surface, the banner assembly comprising a rotatable rod and an extendable flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge” or the more narrow in scope combination of a “portable, non-anchored, support structure” with the “retractable banner assembly”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “portable, non-anchored, support structure” whether "a retractable banner assembly on a walking surface, the banner assembly comprising a rotatable rod and an extendable flexible banner” are present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “portable, non-anchored, support structure” with “a retractable banner assembly” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “retractable banner assembly” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “portable, non-anchored, support structure” in combination with “a retractable banner assembly”, for purposes of examination the Examiner has considered the claims to be drawn to the narrow combination of the “portable, non-anchored, support structure” and “a retractable banner assembly”. If applicant does not intend to claim the combination of the “portable, non-anchored, support structure” and “a retractable banner assembly”, then any recitation of “a retractable banner assembly”, “rotatable rod”, and “flexible banner” in the body of the claim should be claimed as a functional element (e.g. with intended use/functional language).
Claims 16-17 are indefinite by virtue of their dependency on claim 15.
In regard to claim 18, it is recited in the claim, “A portable, non-anchored, support structure for positioning a plurality of retractable banner assemblies on a walking surface, at least one of the plurality of retractable banner assemblies comprising a rotatable rod and an extendable flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge, the support structure comprising: a base member; and a support member supported by the base member in substantially an upright position to orient the rotatable rod substantially normal to the walking surface, whereby when the flexible banner of the at least one of the plurality of retractable banner assemblies is at least partially extended, the bottom edge is disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “portable, non-anchored, support structure” that is intended "for positioning a plurality of retractable banner assemblies on a walking surface, at least one of the plurality of retractable banner assemblies comprising a rotatable rod and an extendable flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge” or the more narrow in scope combination of a “portable, non-anchored, support structure” with the “plurality of retractable banner assemblies”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “portable, non-anchored, support structure” whether "a plurality of retractable banner assemblies on a walking surface, at least one of the plurality of retractable banner assemblies comprising a rotatable rod and an extendable flexible banner” are present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “portable, non-anchored, support structure” with “plurality of retractable banner assemblies” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “plurality of retractable banner assemblies” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “portable, non-anchored, support structure” in combination with “a plurality of retractable banner assemblies”, for purposes of examination the Examiner has considered the claims to be drawn to the narrow combination of the “portable, non-anchored, support structure” and “a plurality of retractable banner assemblies”. If applicant does not intend to claim the combination of the “portable, non-anchored, support structure” and “a plurality of retractable banner assemblies”, then any recitation of “a plurality of retractable banner assemblies”, “rotatable rod”, and “flexible banner” in the body of the claim should be claimed as a functional element (e.g. with intended use/functional language).
Claim 19 is indefinite by virtue of their dependency on claim 18.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends upon itself  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, examiner interprets claim 16 to depend from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pichik (US 11337418 B2).
Claim 15 (as best understood), Pichik teaches a portable, non-anchored, support structure for positioning a retractable banner assembly on a walking surface (Fig. 1-6 show a support structure for positioning a retractable banner assembly on a walking surface), the banner assembly comprising a rotatable rod (ref. 41) and an extendable flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge (extendable flexible banner 43, 44 has a trailing edge coupled to a rotatable rod 41 [col. 2, lines 33-37], a leading edge coupled to handle rods 28, 35, and a bottom edge between the trailing edge and the leading edge as can be seen in Fig. 3), the support structure comprising:
a base member (ref. 22); and
a support member supported in substantially an upright position by the base member to orient the rotatable rod substantially normal to the walking surface (Fig. 1-2 and 4 show a support member 26 encased in a sleeve 19),
whereby when the flexible banner is at least partially extended, the bottom edge is disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween (Fig. 3 shows the extended flexible banner 43, 44 with the bottom edge disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween).
Claim 16 (as best understood), Pichik teaches wherein the housing is rotatable (Pichik’s stanchion assembly modified to have Polizzotto’s housing is portable and non-anchored, and the entire assembly is movable or rotatable; thus the housing is also rotatable).
Claim 17 (as best understood), Pichik teaches wherein the support structure further comprises a handle (ref. 11).
Claim 18 (as best understood), Pichik teaches a portable, non-anchored, support structure (Fig. 1-6 show a support structure) for positioning a plurality of retractable banner assemblies on a walking surface (Fig. 2-6 show the support structure is for positioning a plurality of retractable banner assemblies – one assembly includes banner 43 with loop pocket 15 and handle rod 35, while another assembly includes banner 44 with loop pocket 31 and handle rod 28), at least one of the plurality of retractable banner assemblies comprising a rotatable rod (rotatable rod 41) and an extendable flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge (extendable flexible banner 43, 44 has a trailing edge coupled to a rotatable rod 41 [col. 2, lines 33-37], a leading edge coupled to handle rods 28, 35, and a bottom edge between the trailing edge and the leading edge as can be seen in Fig. 3), the support structure comprising:
a base member (ref. 22); and
a support member supported by the base member in substantially an upright position to orient the rotatable rod substantially normal to the walking surface (Fig. 1-2 and 4 show a support member 26 encased in a sleeve 19),
whereby when the flexible banner of the at least one of the plurality of retractable banner assemblies is at least partially extended, the bottom edge is disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween (Fig. 3 shows the extended flexible banner 43, 44 with the bottom edge disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pichik (US 11337418 B2) in view of Polizzotto (EP 1184514 A2).
Claim 11, Pichik teaches a portable, non-anchored, self-supporting, retractable banner support assembly for selective placement by a user on a walking surface (Fig. 1-6 show support assembly 10) comprising:
a base member (ref. 22);
a rotatable rod (ref. 41);
a flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge (flexible banner 43, 44 has a trailing edge coupled to a rotatable rod [col. 2, lines 33-37], a leading edge coupled to handle rods 28, 35, and a bottom edge between the trailing edge and the leading edge as can be seen in Fig. 3); 
a spring coupled to the rotatable rod to exert a force in a direction opposite a direction of extension of the flexible banner (spring 42 exerts a force in a direction opposite a direction of extension of the flexible banner 43, 44; col. 2 ,lines 43-47, and col. 3, lines 5-9);
a support member extending from the base member in a substantially upright position to orient the housing substantially normal to the walking surface (Fig. 1-2 and 4 show a support member 26 encased in a sleeve 19).
Pichik fails to explicitly disclose a housing and that the rotatable rod in the housing. However, Polizzotto teaches a portable, non-anchored, self-supporting, retractable banner support assembly (Fig. 1 and 2) having a base member (ref. 3), a flexible banner (ref. 9-12), a housing having a first end, a second opposing end, and a sidewall extending therebetween and having an elongate opening (housing 1 has a first end near base 3, an opposite second end, and a sidewall in between the ends having an elongate opening 13); a rotatable rod disposed within the housing (Fig. 2 shows rotatable rods 5-8 are disposed within housing 1).
Pichik and Polizzotto are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. portable support assemblies. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pichik’s support assembly (ref. 10) to incorporate the teachings of Polizzotto to add a housing (Polizzotto, ref. 1) to house the rotatable rod (Pichik, ref. 41) and the flexible banner (Pichik ref. 43, 44). The motivation would have been because the housing protects the rotatable rod and banner.
Pichik as modified teaches whereby the housing sidewall and elongate opening both extend substantially to the base member to inhibit ingress and egress between the walking surface and the flexible banner bottom edge when the flexible banner is at least partially extended (Polizzotto’s housing 1 and elongate opening 13 both extend substantially to the base [Pichik, ref.22] to inhibit ingress and egress when the flexible banner 43, 44 is extended).
Claim 12, Pichik as modified teaches wherein the housing is rotatable (Pichik’s stanchion assembly modified to have Polizzotto’s housing is portable and non-anchored, and the entire assembly is movable or rotatable; thus the housing is also rotatable).
Claim 13, Pichik teaches further comprising a receiving member for receiving and coupling the assembly to a leading edge of a flexible banner of an adjacent retractable banner stanchion assembly (Pichik teaches receiving members 57 on the leading edge of the flexible banner 43, 44 behind handle rods 35, 28; see Fig. 3 and col. 4, lines 9-12. The receiving members 57 are capable of receiving and coupling the assembly to a leading edge of a flexible banner of an adjacent retractable banner stanchion assembly).
Claim 14 (as best understood), Pichik teaches wherein the stanchion further comprises a handle (Fig. 1 shows the handle 11 is attached to the support member sleeve 19 and support member 26).
Claim 19 (as best understood), Pichik teaches fails to explicitly disclose that each of the plurality of retractable banner assemblies comprises a rotatable rod. However, Polizzotto teaches wherein each of the plurality of retractable banner assemblies comprises a rotatable rod and an extendable flexible banner having a trailing edge coupled to the rotatable rod, a leading edge, and a bottom edge extending between the trailing edge and the leading edge (Fig. 2 shows that each of the plurality of retractable banner assemblies comprises a rotatable rod 5-8 and an extendable flexible banner 9-12. Fig. 4 shows each of the flexible banners a trailing edge coupled to the rotatable rod, a leading edge attached to support 15, and a bottom edge extending between the trailing edge and the leading edge).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pichik’s retractable banner assemblies (see Fig. 1-6) to incorporate the teachings of Polizzotto to have a rotatable rod in each assembly attached to a trailing edge of each of the flexible banner. The motivation would have been because this allows each banner to be extended separately.
Pichik as modified teaches whereby when each of the flexible banners is at least partially extended, the corresponding bottom edge is disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween (Pichik’s Fig. 3 shows each extended flexible banner 43, 44 with the bottom edge disposed sufficiently close to the walking surface to inhibit ingress and egress therebetween).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (US 20080121352 A1) teaches a support structure assembly having a base member, a rotatable rod, a spring coupled to the rotatable rod, and a flexible banner. However, Cheng fails to disclose a housing. Cheng’s assembly is also anchored.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631